Title: From Louisa Catherine Johnson Adams to George Washington Adams, 10 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 10 July 1822
				
				Last Eveng Mr. Ingersol called and sat with us sometime and we had a good and pleasant chat after which Messieurs Walsh and Hopkinson came and remained with us till ten o’clock—Mr Walsh told me he had received a Letter from your father in which he speaks of his (Mr W’s) neutrality concerning the Russell business. He told me that this was a misunderstanding and that he had made no comments on the reply because every thing was said in it that could be said and that Jonathan’s answer was so poor he only waited for Mr. A——s final blow to take a general review of the whole—He is so earnest when he converses on this subject that I presume he wishes me to repeat his observations and I therefore endeavour so to do as near as I can recollect—During the visit he recurred to your fathers Toast which he could not understand and Hopkinson undertook to explain but bungled too much to throw any light on the subject Mr. Walsh could find no sense in the word for and supposed it was improperly introduced by the Printer in the National Intelligencer Mr. Hopkinson did not agree in opinion. It was decided that the S. T. was stupid the S. W. commonplace and the S. N. showy and wordy—But Mr Coyle’s highly approved—It was pretty bold—It is said in the Franklyn Gazette that Hugh Nelson is to go to Mexico—Walsh thinks if it is so he will play Lion to perfection and roar delightfully—How the Constitutional point in these appointments is to be settled appears to be a matter of deep reflection to the Editor—Hopkinson is for sending Granny Bloomfield to keep Granny Dearborn in countenance—I think I once suggested such a plan before—The youth and beauty of the Lady in this instance would make her a good negociator—Do not let the heat prevent you from writing if it is only two lines as no news is too distressing to your affectionate Mother
				
					L C A
				
				
					all as usual—P. S. When is Mrs. Decatur to be married? Will the Bridegroom elect come this way?
				
			